ROBERTS, Judge,
dissenting:
Because I am unable to agree with the majority that appellee’s assertion of the statute of limitations in these circumstances should relieve him of his obligation to support Shannon Michelle Grassmyer, I dissent.
By written agreement dated September 19, 1975, appellee “acknowledge^] and admitted] paternity of said child born to [appellant] ... and acknowledge^] all liability and responsibilities connected with parenthood, birth, maintenance, education and bring up [sic] of said child.” This agreement is not only an acknowledgement of paternity, but also an affirmative undertaking to support the child, upon which appellant could and did rely. It is a promise which appellee is legally bound to perform.
In light of this specific agreement, all that remains is for the court to fix the amount of support to be paid, and I would remand the case for that purpose.